Citation Nr: 1640282	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran appealed the decision to the Board, and while the case was before the Board, the Veteran died in January 2011.  The Veteran's wife subsequently died in April 2011.  In April 2012, the appellant, who is the Veteran's daughter, was substituted as the claimant in this matter to complete the processing of the claim. 

The matter was last remanded by the Board in May 2016 to obtain a medical opinion.  The case has now been returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the need for another remand in this case.  The Board is cognizant of the delay caused by multiple remands, however the evidence of record does not contain an adequate medical finding and such a finding is necessary to adjudicate the claim.

In May 2016, the Board remanded the appeal for a new medical opinion.  In so doing, the Board requested that the opinion provider address the Veteran's combined functional impairment from his service-connected cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee on his ability to secure or follow a substantially gainful occupation.  

The examiner was asked to consider the Veteran's educational background as well as his occupational history, without consideration of his age and any nonservice-connected disabilities.  

The claims file was provided to a new VA examiner in June 2016.  Following a review of the record, to include a discussion on the Veteran's own claims while he was alive, the examiner concluded that it was less likely than not that the Veteran's combined service-connected cerebral concussion with post-traumatic cephalgia and left knee shrapnel wound caused a functional impairment of his ability to secure or follow a substantially gainful occupation.  The examiner appears to have made this determination based on the fact that the evidence demonstrated that, for thirty years, the Veteran was able to intellectually and physically complete the appropriate education and training required to secure long-term employment as a self-employed bookkeeper and that the Veteran was able to perform such sedentary employment.

It appears that the examiner appears to have determined that the Veteran was employable at the time he submitted a claim for TDIU simply because he had previously sustained gainful employment.  In this regard, the Board notes that the correct determination as to whether the Veteran was totally unemployable is based upon whether, at the time he made a claim for such benefits, he was unable to work due to his service-connected disabilities.  This is to say that a finding that the Veteran was able to work prior to his retirement is not sufficient proof to show that he could maintain such employment thereafter.  Thus the May 2016 VA medical opinion is incomplete and an addendum should be requested.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to the May 2016 VA examiner for a new opinion as to whether the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, either singly or taken together, precluded him from obtaining or retaining substantially gainful employment.  If the May 2016 VA examiner is unavailable the claims file should be provided to a new examiner.

The examiner is reminded that the requested determination should answer whether the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment from the time of his TDIU claim, July 6, 2009, onwards.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the clinician.  The examination report should reflect that such review was accomplished.

The opinion provider should address the Veteran's combined functional impairment from his service-connected cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee on his ability to secure or follow a substantially gainful occupation.  The examiner should consider the Veteran's educational background as well as his occupational history, without consideration of his age and any nonservice-connected disabilities.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.

The opinion provider should cite to the medical and competent lay evidence of record, and explain the rationale for all opinions given.  The examiner should take into consideration the Veteran's contentions, including a December 2009 statement where the Veteran stated that his accounts understood he had "mental problems" and made concessions for him during the years he worked, including letting him take more time to finish work; that  his wife would do a lot of the work he was not able to do, such as typing and filing; and that if he worked for someone he would not have lasted very long because of his lack of concentration and inability to keep on task.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




